 1

 2

 3                                                        JS-6
 4

 5

 6

 7

 8
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
 9                        PASADENA DIVISION
10
     JARROD GREEN,                  )   Case No. 2:18-cv-03638-MWF
11                                  )
              Plaintiffs,           )
12                                  )   ORDER GRANTING JOINT
         v.                         )   STIPULATION OF DISMISSAL WITH
13                                  )
     CAPITAL ONE BANK (USA) N.A.,       PREJUDICE PURSUANT TO
                                    )
14                                  )   FEDERAL RULES OF CIVIL
              Defendant.            )   PROCEDURE 41(a)(1)(A)(ii)
15                                  )
                                    )
16                                  )
17

18

19

20

21

22

23

24

25


                                    -1-
               ORDER GRANTING JOINT STIPULATION OF DISMISSAL
 1
                                           ORDER
 2

 3
           Pursuant to the stipulation of the Parties, the Court hereby orders that the
 4
     above-captioned matter is dismissed in its entirety, each side to bear its/his own
 5

 6   costs and attorneys’ fees.

 7

 8
           IT IS SO ORDERED.
 9

10

11   DATED: January 16, 2019                ___________________________
                                            Honorable Michael W. Fitzgerald
12                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25


                                             -2-
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL
